Citation Nr: 1501031	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability for the period prior to April 4, 2009.

2.  Entitlement to a rating in excess of 30 percent for a right knee disability for the period from April 4, 2009 to January 13, 2010. 

3.  Entitlement to a rating in excess of 10 percent for a right knee disability for the period from January 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in March 2007 of the RO in Seattle, Washington. 

In September 2014, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted an increase rating to 30 percent for limitation of motion for the period from April 4, 2009 to January 13, 2010.  Although an increased rating was granted,  inasmuch as a higher rating for the knee disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the Board acknowledges the Veteran's response to the June 2009 rating decision which granted the increase to a 30 percent disability rating for the right knee, and his indication that he desired an "earlier effective date" for that higher rating.  However, as his claim for an increased rating was still on appeal and his statement is essentially that he desires an increased rating prior to April 4, 2009, the Board has recharacterized the claims as shown on the title page above to more accurately reflect the issues on appeal.  

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  Additional VA treatment records are in Virtual VA that are not in VBMS. These documents were reviewed by the AOJ in an April 2014 Supplemental Statement of the Case. 


FINDINGS OF FACT

1.  For the period prior to April 4, 2009, the Veteran's right knee disability is manifested by degenerative osteoarthritis, pain, flexion limited to 95 degrees at worst, full extension, and mild instability without objective evidence of moderate or severe subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or malunion of the tibia or fibula.

2.  For the period from April 4, 2009 to January 13, 2010, the Veteran's right knee disability is manifested by degenerative osteoarthritis, pain, full flexion, extension limited to 20 degrees at worst, and mild instability without objective evidence of moderate or severe subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or malunion of the tibia or fibula.

3.  For the period from January 14, 2010, the Veteran's right knee disability is manifested by degenerative osteoarthritis, pain, flexion limited to 110 degrees at worst with pain beginning at 90 degrees, full extension, and mild instability without objective evidence of moderate or severe subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or malunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish a separate rating of 10 percent, but no higher, for right knee instability for the entire period on appeal, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5257 (2014).

2.  The criteria for a rating in excess of 10 percent, for right knee limitation of flexion, for the period prior to April 4, 2009, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5014, 5003-5260 (2014).

3.  The schedular criteria for a rating in excess of 30 percent, for arthritis of the right knee manifested by limitation of extension, for the period from April 4, 2009 to January 13, 2010, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261 (2014).

4.  The schedular criteria for disability rating in excess of 10 percent, for arthritis of the right knee manifested by limitation of flexion, for the period from January 14, 2010, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, a February 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for a higher rating for a right knee disability, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and the reports of July 2005, March 2007, April 2009, January 2010, and March 2014 VA examinations.  The Board finds the VA examination reports to be adequate as the examiners conducted a thorough interview with the Veteran regarding his symptoms and performed the appropriate tests.  The Board acknowledges that not all of the examiners indicated whether they reviewed the claims file, however, such is not fatal to the adequacy of the report. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In this case, the examiners adequately addressed the Veteran's symptoms and recorded objective findings that address the pertinent rating criteria.

The Board acknowledges that the March 2007 VA examiner did not specify the point at which pain began on range of motion testing but finds that as the Veteran did not experience compensable limitation of motion or function, even on repetitive testing, a remand for an addendum opinion would be futile.  Even if motion were limited due to pain, the right knee disability would not warrant higher ratings for limitation of motion without evidence of limitation of flexion to 30 degrees and extension limited to 15 degrees (the requirements for the next-higher 20 percent disability rating for the period at issue).  The Veteran was subsequently examined in April 2009 and March 2014 and those examiners provided range of motion findings regarding when pain began and the respective limitation of flexion was not limited to 30 degrees, even with pain.  The Board acknowledges that in April 2009, the Veteran had extension limited to 20 degrees; however, there is no indication that he had limitation of extension at any other time on appeal.  All of the other VA examination reports and outpatient treatment records have noted full extension.  There is no indication that the Veteran had limitation of flexion to 30 degrees even with pain, or extension limited to 5 degrees during the period prior to April 4, 2009.  Thus, a remand for an addendum opinion from the March 2007 VA examiner would be futile.  

The Board also acknowledges that the Veteran disagrees with the January 2010 VA examiner's finding that the Veteran was exaggerating and put forth poor effort during range of motion testing.  During his hearing before the Board, the Veteran explained that he was careful not to push too hard during the examination because he did not want to get in so much pain.  He acknowledged that he may not have given 100 percent of what the examiner wanted but that he gave 100 percent of what he could.  The Board notes that the examination finding of flexion to 100 degrees does not materially affect Veteran's disability rating thus the Board accepts the finding.  To the extent that repetitive testing was not accomplished due to alleged "poor effort," the Board finds that the examiner adequately explained the determination by indicating that he noticed the Veteran bending his knee at other times during the examination when he was not being tested, and the Veteran had no problems.  Even in consideration of the Veteran's sworn testimony that it was not his intention to exaggerate his symptoms, the Board finds the January 2010 VA examiner's determination that repetitive testing was not possible due in part to the Veteran's lack of effort, credible and probative.  Further, the Veteran himself admits that he was careful not to push too hard during the examination because he did not want to get in too much pain.  The Board finds that even if the Veteran's lack of effort was due to fear of pain rather than an intent to exaggerate, there is credible evidence that he did not fully participate during range of motion testing.  Thus the Veteran is not prejudiced by consideration of the January 2010 VA examination report.

The Board also acknowledges the Veteran's sworn testimony that the March 2014 VA examiner did not discuss the Veteran's instability and that the duration of the examination was not long enough for the examiner to get an accurate picture of the Veteran's right knee disability.  However, a review of the report indicates that the appropriate testing, including instability testing, was accomplished.  Further, as the Board is herein granting a separate compensable rating for instability based largely on the Veteran's lay statements regarding his instability symptoms, the Board finds that the Veteran is not prejudiced by the consideration of the March 2014 VA examination report with respect to instability.   

Also of record and considered in connection with the appeal are the transcripts of the Board hearing on appeal, along with various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the right knee claims herein decided, prior to appellate consideration, is required.

As noted, the Veteran was provided opportunities to set forth his contentions during his September 2014 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the hearing, the issues on appeal were identified.  See Hearing Transcript [T.] p. 2.  Also, information was solicited regarding the severity of his right knee disability.  T. pp. 2-24.  The undersigned asked the Veteran questions regarding his limitation of motion, limitation of function, giving way, and painful motion.  T. pp. 6-17.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted even after the undersigned asked the Veteran if he sought treatment from VA or private doctors.  T. pp. 20-21.  The Board acknowledges that the Veteran indicated that he receives all of his treatment at VA; however, the Veteran did not indicate that there were any outstanding VA treatment records that needed to be obtained in order to fairly adjudicate the claims on appeal.  T. p. 21.  The undersigned also asked the Veteran whether consideration had been given to a knee replacement.  T. p. 13.  The Veteran reported that he was not planning to undergo a knee replacement.  Id.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for higher ratings for his right knee disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R.  3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may adjudicate the claim based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied. As indicated, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  

II. Analysis

By way of history, the Veteran has been service connected for a right knee disability since August 1992.  The disability was initially rated as noncompensable until March 2002, when the right knee disability was rated 10 percent disabling.  Pertinent to the present appeal, the Veteran filed a claim for an increased right knee rating in June 2006 when he filed a formal claim for compensation for his right knee injury.  (Of note, a December 2005 rating decision continued a 10 percent disability rating but the Veteran did not disagree with the decision nor was new and material evidence or pertinent service records received within a year of that decision.)  The June 2006 statement on the formal claim form did not contain any new and material evidence but simply raised the contention that the Veteran sought increased compensation for his right knee disability.  A March 2007 rating decision continued the Veteran's 10 percent disability rating for the right knee.  The present appeal arises from a notice of disagreement with the March 2007 decision.

While on appeal, the AOJ increased the Veteran's disability rating to 30 percent for the period from April 4, 2009 to January 13, 2010, and returned the rating to 10 percent effective January 14, 2010.  As discussed in the Introduction above, the Veteran has disagreed with the effective date of the increased rating, indicating that he should have received a higher rating prior to April 4, 2009.  As such claim was already on appeal at the time the 30 percent disability rating was assigned, the Board is treating the Veteran's appeal as a claim for an increased rating rather than as a disagreement with the effective date.  The Veteran also seeks a rating in excess of 10 percent for the period from January 14, 2010. 

Throughout the entire period on appeal, the Veteran's right knee disability has been rated under three different Diagnostic Codes (DCs) under 38 C.F.R. § 4.71a.  Prior to April 4, 2009, he was rated under DC 5010-5257 as well as DC 5299-5014 for subpatellar chondromalacia.  The March 2007 rating decision changed the rating code from DC 5257, rating for instability, to DC 5299-5014, a rating for limitation of motion.  A June 2009 Decision Review Officer (DRO) decision again changed the rating code to DC 5261 and subsequent DRO decisions have maintained that code even though the Veteran had no limitation of extension and his limitation of motion during the period from January 14, 2010 was actually limitation of flexion, addressed in DC 5260.    

Laws and Regulations - Knees

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases such as this, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Under Diagnostic Code 5260 a 10 percent disability rating is warranted when flexion is limited to 45 degrees and a 20 percent disability rating is warranted when flexion is limited to 30 degrees.  Diagnostic Code 5261 pertains to limitation of extension of the knee.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent evaluation is assigned for extension limited to 10 degrees. A 20 percent evaluation is assigned for extension limited to 15 degrees.  A 30 percent evaluation is assigned for extension limited to 20 degrees.  A 40 percent evaluation is assigned for extension that to 30 degrees.  A 50 percent evaluation is assigned for extension limited to 45 degrees or greater. 

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

Factual Background

During the course of this appeal, including the year prior to filing for the increased rating, the Veteran underwent VA examinations in July 2005, March 2007, April 2009, January 2010, and March 2014.  

At the July 2005 VA examination, the Veteran reported that he has trouble going up and down stairs.  He also reported that his right knee does not swell, lock, or give way but that in his work as a warehouseman where he spent his time on his feet, by the end of the day his knee ached and burned and those symptoms kept him awake at night.  The July 2005 VA examiner noted that the Veteran had moderate medial instability in the right knee but not lateral collateral instability.  Regarding range of motion findings, the Veteran had full extension and flexion to 110 degrees.  The examiner further noted that there was no additional range of motion lost following repetitive testing.  Further, the examiner noted that five repetitions of his knee range of motion does not produce fatigue, weakness, or lack of endurance of the right knee.  The examiner diagnosed degenerative knee arthritis and chondromalacia patella.  
  
On examination in March 2007, the Veteran reported that he cannot "do" stairs, stiffness with use, giving way when running, lack of endurance and locking with use.  The Veteran also rated his pain level as 9 out of 10 and reported that such pain was elicited by physical activity.  The examiner noted that the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  On physical examination, the examiner found that there was no recurrent subluxation, locking pain, joint effusion or crepitus.  The Veteran had flexion to 132 with pain beginning at 130 degrees, and full extension.  The examiner noted joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  In an addendum, the examiner also noted that there was limitation of joint function on repetitive use by pain but the examiner did not specify the limitation in degrees.

The Board acknowledges that the March 2007 VA examiner did not specify the point at which pain began on range of motion testing but finds that as the Veteran did not experience compensable limitation of motion or function, even on repetitive testing, a remand for an addendum opinion would be futile.    

The March 2007 VA examiner also noted that anterior and posterior cruciate ligaments stability test of the right knee were within normal limits. The medial and lateral collateral ligaments stability test of the right knee were also within normal limits. The medial and lateral meniscus test of the right knee was within normal limits.  The March 2007 VA examiner also noted that the Veteran did not require an assistive device for ambulation. 

An October 2007 VA outpatient treatment record noted right knee pain and weakness.  The Veteran reported that his symptoms had worsened in the past year. 

A December 2007 VA outpatient treatment record noted range of motion findings from full extension to 95 degrees of flexion with pain.  The treatment provider noted that no equipment was needed but that the Veteran may need a cane in the future.  The Veteran reported pain and weakness. 

A January 2008 VA outpatient treatment record indicated that the Veteran used a cane for mobility second to his knee pain.  Another January 2008 VA treatment provider instructed the Veteran to continue to use his knee brace as well as physical therapy and prescription pain relievers.  He was also given a cortisone injection for pain at that time.  

In a January 2008 statement, the Veteran reported that he could not do physical activity, including lifting, stooping, climbing stairs, bending, jumping,
running, or walking long distances.

A March 2008 VA treatment record reflects the Veteran's report that he had recently fallen. 

In May 2008, the Veteran reported to a VA provider that he had pain and weakness in the right knee, with weakness being his primary problem.  During that treatment session, he had full extension and flexion to 110 degrees.  The treatment provider also noted a small effusion on the right knee and no laxity. 

Next, the Veteran underwent a VA examination in April 2009.  Range of motion findings noted full flexion and extension limited to 20 degrees.   The examiner also noted that X-rays showed degenerative arthritic changes.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the Veteran's knee disability affected his ability to ride bike or do other exercise. The examiner also noted that there was no effusion, edema, weakness, tenderness, redness, heat, subluxation or guarding.  

In January 2010, the Veteran underwent another VA examination.  At that time, he reported weakness, giving way, lack of endurance, fatigability, tenderness and pain. He also reported difficulty with standing and walking and reported that he was unable to climb, bend, run, stoop or walk for extensive periods.  The Veteran also reported that he was in constant pain.  The examiner also noted the Veteran's reports that he did not experience stiffness, swelling, heat, redness, locking, deformity, drainage, effusion, subluxation or dislocation.  The examiner also noted the Veteran's report that he did not experience any flare-ups.  

On physical examination, the January 2010 VA examiner found tenderness of the right knee but noted that there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage or subluxation.  The Veteran had full extension and flexion to 100 degrees.  Repetitive motion testing was not possible.  The examiner indicated that the reason was due to the Veteran's pain as well as poor effort.  The Veteran disputes the examiner's finding regarding his level of effort.  The Board notes however, that the examiner explained his reasoning because the examiner noticed that the Veteran was able to bend his right knee without grimacing or otherwise demonstrating pain, during other portions of the examination.  The examiner found that the Veteran's poor effort was consistent with exaggeration of symptoms.

The January 2010 VA examiner also noted that medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the right knee.  

The Board notes that the Veteran was provided another VA examination in March 2014.  At that time, the Veteran had full extension without painful motion.  He also had flexion to 110 degrees with painful motion beginning at 90 degrees.  The examiner noted that the Veteran had functional loss of the right knee including less movement and pain on movement. The examiner noted that there were contributing factors of pain, weakness, fatigability, and incoordination but no additional limitation of functional ability of the knee during flare ups or repeated use over time.  

The March 2014 examiner also noted that the Veteran had tenderness, full strength, normal stability testing, and no subluxation.  The examiner noted that the Veteran wore a brace for knee pain.

The March 2014 VA examiner also noted that X-ray evidence did not show degenerative changes however, the board notes that this is in conflict with other X-ray evidence of record.  Further, the VA examiner indicated that the Veteran's diagnosis of right knee mild degenerative joint disease had not changed. 

The Veteran offered sworn testimony that he took lots of pain killers immediately prior to the March 2014 VA examination so that he would be able to participate in the examination without the examiner again determining that he exhibited poor effort.  

During the hearing before the Board, the Veteran also reported symptoms of giving way, weakness, pain as well as that he used a knee brace and a cane.  He reported that he feels weakness in the knee every day.  He reported that his right knee pain interferes with his sleep.  He denied swelling or heat, even when asked about occasions such as weekends when he may not use his knee brace.  He also described non-stop pain in his right knee.  He reported that he has lots of pain when he attempts to climb.  He reported that he can squat if he has to but that he has problems getting back up as well as additional ache and pain.  He also reported that when he bends his knee, he feels the pain in the middle of the motion.   

With respect to the effect on the Veteran's work, during the hearing, he also reported that his knee hurts when he sits for long periods at work, whether driving or sitting at a desk.  He also reported that he is not able to jump up and get something off of a copy machine as well as walking back and forth from his office to his car is a strain.  He reported that his staff assists him in accomplishing tasks that he cannot do, such as getting papers off of a copy machine and carrying boxes.  

Analysis

As discussed above, the March 2007 rating decision changed the Veteran's diagnostic code from DC 5010-5257, which addresses arthritis and instability, to DC 5299-5014, which addresses limitation of motion.  Subsequent rating decisions continued to rate the Veteran under other limitation of motion codes. 

As an initial matter, the Board finds that the Veteran is entitled to a separate rating for his mild instability, for the entire period on appeal, in addition to the assigned ratings for limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998) discussed above. 

In this regard, throughout the entire period, the Veteran consistently complained of giving way and weakness and wore a brace on his knee and used a cane.  He also sought treatment for a fall in March 2008.  VA treatment records indicate that he complained of weakness being his primary problem in May 2008.  Moreover, the July 2005 VA examiner diagnosed moderate medial collateral ligament instability in the right knee, but there was no lateral collateral ligament instability.  

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a separate rating of 10 percent for mild instability for the entire period on appeal.  However, a higher rating is not warranted for moderate instability at any time as the VA treatment records and examination reports have not indicated that moderate or severe instability or recurrent subluxation were present.  The Board acknowledges that one of the Veteran's ligaments was found to have moderate instability in July 2005 but that the other ligament tested at the same time had no instability.  Testing at subsequent examinations was all within normal limits.  Likewise, VA treatment records noted the Veteran's complaints of weakness and giving way but objective testing did not reveal laxity or instability.  Based on the foregoing and inconsideration of reasonable doubt accorded to the Veteran on this matter, the Board finds the he is entitled to a separate 10 percent disability rating for mild instability under DC 5257 but no higher, for the entire period on appeal.  

Regarding limitation of motion, as noted above, the March 2007 rating decision changed the diagnostic code to DC 5299-5014.   Diagnostic Code 5014 addresses osteomalacia and provides that the disability should be rated on the basis of limitation of motion as degenerative arthritis.  Of note, the July 2005 VA examiner also diagnosed degenerative arthritis and cited X-rays dated in April 2005.  Although the AOJ later changed the diagnostic code to 5261, the Veteran was rated according to his limitation of motion during all periods pertinent to the present appeal.  

With respect to the claim for a rating in excess of 10 percent for the period prior to April 4, 2009, for limitation of motion, the Board finds that a higher rating for limitation of motion is not warranted.  During this period, at worst, the Veteran's flexion was limited to 95 degrees.  See December 2007 VA outpatient treatment record.  Thus, a rating in excess of 10 percent is not warranted for limitation of flexion during this period as the evidence does not demonstrate flexion limited to 30 degrees, the limitation required for a 20 percent rating.  See DC 5260.  Similarly, the Veteran is not entitled to a separate rating for limitation of extension as he had full extension during this period.  Therefore, higher or separate ratings are not warranted under DCs 5260 or 5261 during the period prior to April 4, 2009.   

With respect to the claim for a rating in excess of 30 percent for the period from April 4, 2009 to January 13, 2010, the Board finds that a higher rating for limitation of motion is not warranted.  During this period, the Veteran had full flexion but limited extension, thus he was not entitled to separate ratings for limitation of flexion and limitation of extension as he did not in fact have limitation of both motions during this period.  Moreover, the evidence does not demonstrate extension limited to 30 degrees, the limitation required for a 40 percent disability rating for limitation of extension under DC 5261.  For these reasons, higher or separate ratings are not warranted under DCs 5260 or 5261 for the period from April 4, 2009 to January 13, 2010.   

With respect to the claim for a rating in excess of 10 percent for the period from January 14, 2010, the Board finds that a higher rating is not warranted for limitation of motion during this period.  A rating in excess of 10 percent is not warranted for limitation of flexion during this period as the evidence does not demonstrate flexion limited to 30 degrees, the limitation required for a 20 percent rating.  In fact, his flexion was limited to 110 degrees with pain beginning at 90 degrees, at worst during this period.  See March 2014 VA examination.  Further, the Veteran is not entitled to a separate rating for limitation of extension as he did not have limitation of extension during this period.  See January 2010 and March 2014 VA examination reports.  The Board has considered the Veteran's statement that he took lots of pain killers prior to the March 2014 VA examination; however, there is no indication in the examination report that he was not alert or otherwise overdosed on pain medication.  Thus, the Board accepts the findings of the March 2014 VA examination.  Based on the foregoing, higher or separate ratings are not warranted under DCs 5260 or 5261 for the period from January 14, 2010.   

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board reiterates the July 2005, April 2009, and March 2014 VA examinations that noted that there was no limitation of function following repetitive testing.  The Board acknowledges that the March 2007 VA examiner found pain on repetitive testing but did not specify where pain began; however, the Board emphasizes the examiner's finding that there was no limitation of function.  Further, the Veteran's motion was not limited to a compensable degree even with pain, during the March 2007 VA examination.  For these reasons, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing the Board finds that the Veteran does not warrant separate or higher ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

In reaching this conclusion, the Board has considered the Veteran's subjective complaints of constant pain and limitations on distance walking, stair use, lifting, stooping, bending, jumping, running, or riding a bicycle.  The Board finds that the Veteran's limitations on these activities are contemplated by the herein assigned separate ratings for arthritis involvement with limitation of motion, as well as the separately assigned rating for mild instability.  Higher ratings for limitation of flexion are not warranted as such motion has not been limited to a compensable degree for the entire period on appeal even after repetitive testing.  There is no indication that the Veteran's limitation of motion would be worse during a flare-up outside of the examination than it is from repetitive testing.

Additionally, the Veteran's extension, at its worst, was limited to 20 degrees in January 2010 and has been assigned the corresponding 30 percent disability rating from that time until the next objective range of motion testing which found full extension.  The Board acknowledges that in January 2010 repetitive testing was not possible; however, the examiner determined that the lack of repetitive testing was due to the Veteran's poor effort rather than simply the Veteran's pain.  The Board finds credible the examiner's explanation that he observed the Veteran bend the knee at other times when he was not being tested and did not express that the motion was painful.  Further, during the hearing before the Board, the Veteran acknowledged that he did not push himself too hard during the examination because he did not want to get in too much pain.  The Board acknowledges that he was not intentionally being uncooperative in the January 2010 VA examination but that he was fearful of pain he might experience on repetitive testing.  The Board finds that Veteran's testimony supports the finding by the examiner that the Veteran did not put forth his full effort at the January 2010 VA examination, even if his lack of effort was due to fear rather than an intent to exaggerate.  The Board finds that the January 2010 VA examiner's conclusion was credible even with consideration of the Veteran's explanation for his lack of effort.  The fact remains that there was some degree of lack of effort and that repetitive testing was not accomplished due at least in part to that lack of effort.  Further, the Veteran was reexamined in March 2014 and had full extension even on repetitive testing.  For these reasons, the Veteran is not prejudiced by the Board proceeding without granting higher ratings on the basis of limitation of flexion or extension even in consideration of functional loss.  

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as all of the VA examination reports indicated some range of motion.  Thus, the Veteran, by definition, does not suffer from ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Accordingly, increased evaluations for ankylosis are not warranted.  

The evidence also did not demonstrate malunion or nonunion of the femur or tibia and fibula in the right leg at any time pertinent to the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5262 (2014).  There is also no evidence that the Veteran's right knee cartilage was dislocated or removed (Diagnostic Codes 5258, 5259).  See e.g., March 2007 and January 2010 VA examination findings of normal meniscus as well as the March 2014 VA examination report which specifically found that the Veteran had never had a semilunar condition.  Accordingly, increased evaluations under those alternate diagnostic codes are not warranted.  The Veteran does not contend otherwise.  During his hearing before the Board, he reported that he was consistently told that his arthritis caused his knee symptoms.  In reaching these conclusions, the Board has considered the May 2008 VA treatment report which noted a small effusion, but the simple fact is that his semilunar cartilage has not been found to be dislocated or removed.  In this regard, the VA examination reports and outpatient treatment records have been silent as to any findings regarding semilunar cartilage.  Thus, additional ratings are not warranted under Diagnostic Codes 5258 or 5259. 

For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability as well as the statements submitted by the Veteran's wife and supervisor regarding their observations of the Veteran's pain and difficulty maneuvering.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran, his wife, and supervisor are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations caused by his right knee disability, to include pain, stiffness, locking, giving way, lack of endurance, limited distance walking, limited stair use, interference with sleep (due to pain), instability and use of a brace and cane.  Thus, there are no additional symptoms of his right knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Board acknowledges that the Veteran is service-connected for multiple disabilities.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to the separate ratings for arthritis and instability in the right knee.  Accordingly, at this juncture, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran formally claimed TDIU but then withdrew that claim in May 2011.  Since then, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to his right knee disability.  To the contrary, he offered sworn testimony that his is currently working full time.  Moreover, the clinical evidence of records fails to indicate that the Veteran's right knee disability renders him unemployable.  Therefore, the question of entitlement to a TDIU has not been raised.     

In sum, the Board finds that a separate 10 percent rating is warranted for the entire period on appeal for mild instability although higher ratings are not warranted for moderate instability.  The Board also findings that higher ratings are not warranted at any time for limitation of motion, or under any other Diagnostic Code, during the various staged ratings at issue.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A separate 10 percent disability rating, but no higher, for right knee instability for the entire period on appeal, is granted subject to the law and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for limitation of motion of the right knee, for the period prior to April 4, 2009 is denied. 

A rating in excess of 30 percent, for arthritis of the right knee manifested by limitation of extension, for the period from April 4, 2009 to January 13, 2010, is denied. 

A rating in excess of 10 percent, for arthritis of the right knee manifested by limitation of motion, for the period from January 14, 2010, is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


